     Case: 3:16-cv-00370-jdp Document #: 204 Filed: 08/07/19 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 IAN HUMPHREY,

                             Plaintiff,                           SPECIAL VERDICT


 NAVIENT SOLUTIONS, INC.,                                            16-cv-370-jdp

                             Defendant.

       We, the jury, for our special verdict, do find as follows:

QUESTION 1: Did defendant Navient Solutions, Inc. fail to conduct a reasonable
investigation in response to any of the following notices:

July 2, 2014 notice from Equifax:                                       (r No)

July 3, 2014 notice from Experian:                                      cY3or No)

July 8, 2014 notice from Trans Union:                                 cl7e)Dr No)

August 2014 notice from Trans Union:                                           r No)

November 2014 notice from Innovis:                                               No)

April 2015 notice from Equifax:                                               or No)

September 2015 notice from Trans Union:                                          No)


If you answered YES to Question 1 as to any of the notices, answer Question 2. If you answered
NO as to all notices, do not answer any more questions.

QUESTION 2: Was Navient's failure to conduct a reasonable investigation a
substantial factor in causing harm to Humphrey?

       ANSWER:                              Yes r No)
     Case: 3:16-cv-00370-jdp Document #: 204 Filed: 08/07/19 Page 2 of 2




If you answered YES to Question 2, answer Question 3. If you answered NO to Question 2, do
not answer any more questions.

QUESTION 3: What amount of money, if any, would fairly and adequately
compensate Humphrey for the harm caused by Nayient's violation of his rights?


      ANSWER: $ ) C-) 0 0



 f you answered YES to Question 2, answer Question 3. If you answered NO to Question 2, do
not answer any more questions.

QUESTION 4: Was Navient's violation of Humphrey's rights willful?



      ANSWER:                                     r No)


If you answered YES to Question 3, answer Question 4. If you answered NO to Question 3, do
not answer Question 4 and proceed to Question 5.


QUESTION 5: What amount of money, if any, do you award as punitive damages
against Navient?


      ANSWER: $ sal 0                  1)




                                            Presiding u o


Madison, Wisconsin


Date: 2)9 I ZOil

                                              2
